             Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 1 of 53




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 MI FAMILIA VOTA EDUCATION FUND;
 SARA SCHWARTZ; and MARLA LOPEZ,                              No. _______________

                        Plaintiffs,                           COMPLAINT FOR
                                                              DECLARATORY AND
        -against-                                             INJUNCTIVE RELIEF

 DONALD J. TRUMP, in his individual and
 official capacity as President of the United States;
 WILLIAM P. BARR, in his official capacity as
 Attorney General; and CHAD F. WOLF, in his
 official capacity as Acting Secretary of Homeland
 Security,

                        Defendants.



                                        INTRODUCTION

       1.      President Donald J. Trump and his political appointees are trying to prevent a free

and fair 2020 election by intimidating and threatening eligible voters who want to vote, support,

and advocate on behalf of certain political candidates, and express their political beliefs. The

Voting Rights Act, the Ku Klux Klan Act, and the United States Constitution forbid them from

doing so.

       2.      Defendants have threatened to send law enforcement to polling places;

encouraged activist Trump supporters and white supremacist groups with a history of violence to

go to polling locations to serve as “poll watchers”; proposed to delay the 2020 general election;

publicly discredited voting by mail; sabotaged mail delivery for the purpose of making voting by

mail less reliable; threatened to ban voting by mail or prevent mailed-in votes from being



                                                 1
             Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 2 of 53




counted; and rejected the nation’s unbroken 231-year history of peaceful transfers of power by

refusing to commit to honor or recognize the legitimacy of the results of the presidential election.

       3.      Defendants’ actions over the past five months make these threats terrifyingly

credible. Defendants have displayed a willingness to use the full force of the federal government

to suppress constitutionally protected activity and incite private actors to do the same. They have

deployed armed federal law enforcement agents to violently suppress peaceful assemblies and

publicly encouraged vigilante violence against such demonstrators.

       4.      This pattern of violently suppressing opposition, sabotaging a free and fair

election, and rejecting a peaceful transfer of power has the purpose and effect of intimidating

Americans from voting, trying to vote, helping others to vote, supporting or advocating for the

election of Trump’s opponents, or exercising the right to speak, peaceably assemble, or petition

the government for redress of grievances, in violation of Section 11(b) of the Voting Rights Act

of 1965, 52 U.S.C. § 10307(b); Section 2 of the Ku Klux Klan Act of 1871, 42 U.S.C. § 1985(3);

and the First, Fifth, and Fourteenth Amendments to the U.S. Constitution.

                                JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over this action under 28 U.S.C.

§§ 1331 and 1343 because this action arises under Section 11(b) of the Voting Rights Act of

1965, 52 U.S.C. § 10307(b); Section 2 of the Ku Klux Klan Act of 1871, 42 U.S.C. § 1985(3);

and the First, Fifth, and Fourteenth Amendments to the U.S. Constitution.

       6.      This Court has authority to issue declaratory and injunctive relief under 28 U.S.C.

§§ 2201 and 2202.




                                                 2
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 3 of 53




        7.      Venue in this district is proper under 28 U.S.C. §§ 1391(e)(1) and 1391(b)(2)

because Defendants are officers of the United States and reside in this District, and a substantial

part of the events or omissions giving rise to this claim occurred in this District.


                                             PARTIES

        8.      Plaintiff Mi Familia Vota Education Fund (“MFV”) is a non-profit, national civic

engagement organization with the mission of uniting Latino, immigrant, and allied communities

to promote social and economic justice through citizenship workshops, voter registration, and

voter participation. Its mission and activities consist of public education, voter registration, and

voter engagement. MFV has operations in Arizona, California, Colorado, Florida, Nevada, and

Texas. MFV has expended money, time, and other resources to educate voters about mail-in

voting and voting restrictions that Defendants have implemented or advocated for. It has diverted

resources from other projects, including educating voters about issues that are relevant to their

communities, in order to address Defendants’ intimidation tactics. MFV will continue to divert

its resources, impairing its ability to perform its mission, unless and until Defendants’

intimidation tactics stop.

        9.      Plaintiff Sara Schwartz is a United States citizen. She resides in Philadelphia, PA,

and is registered to vote there.

        10.     Plaintiff Marla Lopez is a United States citizen. She resides in Houston, TX, and

is registered to vote there.

        11.     Defendant Donald J. Trump is the current president of the United States and an

individual candidate for public office. He is sued in his individual and official capacities.




                                                  3
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 4 of 53




        12.      Trump operates, oversees the operation of, and frequently speaks through a

verified Twitter account under the Twitter handle @realDonaldTrump. According to the White

House, these tweets are “official statements by the president of the United States.” 1

        13.      Defendant William P. Barr is the Attorney General of the United States. He is

sued in his official capacity.

        14.      Defendant Chad F. Wolf is the Under Secretary of Homeland Security for

Strategy, Policy, and Plans, and has been serving under the title of Acting Secretary of Homeland

Security. In that capacity, he presently oversees the Department of Homeland Security (DHS).

He is sued in his official capacity.

                                                   FACTS

        A.       Violent attacks on public speech and assembly

               i. Federal law enforcement attacks

        15.      Beginning in late May 2020, after the police killing of George Floyd, Americans

around the country began assembling in large public demonstrations against police brutality and

racism. These demonstrators largely have voiced support for the slogan or movement “Black

Lives Matter,” and many have voiced their opposition to President Trump, his administration,

and his statements and policies with respect to police brutality. A substantial number of these

demonstrators also have emphasized the need for attendees to register to vote for the 2020

general election and actually vote when the time comes. The vast majority of the people

assembling in these demonstrations have been peaceful and law-abiding.




1
  White House Press Sec’y Sarah Sanders, Press Briefing (Dec. 5, 2017), https://www.whitehouse.gov/briefings-
statements/press-briefing-press-secretary-sarah-sanders-120517/.
                                                       4
             Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 5 of 53




       16.     In some cases, these demonstrations occurred while local, state, and/or

presidential primary elections were ongoing. Other demonstrations have occurred in the weeks

leading up to the 2020 general election.

       17.     Many people have been inspired by these assemblies to contact their political

representatives and participate in the political process, including by registering to vote, planning

to vote, and/or requesting an application for vote-by-mail, including for the 2020 general

election.

       18.     Plaintiff Schwartz has attended several such demonstrations in Philadelphia, PA

at which she has observed concentrated voter registration efforts.

       19.     Demonstration organizers throughout the country often specifically have

advocated for attendees to become active in state and local politics, register to vote and, in some

cases, have conducted voter registration drives at the assemblies themselves.

       20.     Government officials, elected representatives, and candidates for public office

also have attended the demonstrations and have been featured speakers at protests where they

have spoken directly to constituents.

       21.     Defendants Trump, Barr, and Wolf have stated their opposition to the themes,

demands, and legitimacy of these assemblies. Their opposition threatens not only the assemblies

themselves, but also the voter engagement work that often takes place during them.

       22.     While these assemblies were precipitated by incidents of police violence, they

have become linked to the 2020 general presidential election.

       23.     While both Trump and his principal general election opponent, Joe Biden, have

spoken regarding the protests and their subject matter, Trump has explicitly attributed the




                                                  5
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 6 of 53




ongoing protests to Biden and his supporters and characterized the protests as related to the 2020

general election.

         24.      Trump also has described the phrase “Black Lives Matter” as a “symbol of hate.” 2

         25.      Defendants Trump, Barr, and Wolf have threatened and conducted armed attacks

on these assemblies. In some instances, these three Defendants deployed armed federal agents in

unmarked clothing—lacking any uniforms or insignia that would enable citizens to identify their

agencies or even ascertain that they were lawfully authorized law enforcement officers—into the

streets to break up the assemblies and detain demonstrators, sometimes by violent means.

         26.      In June 2020, Trump and Barr directed the deployment of multiple armed forces

(some, again, without uniforms or identifying insignia) to the streets of Washington, D.C., to

break up the assemblies and detain demonstrators, sometimes with violent means. These forces

included riot control teams from the Bureau of Prisons. 3

         27.      On June 1, 2020, Trump and Barr ordered armed federal agents to clear

Washington, D.C.’s Lafayette Square of individuals peacefully demonstrating for racial justice

before the city’s 7 p.m. curfew took effect. These agents used tear gas and/or other chemical




2
  Donald J. Trump (@realDonaldTrump), “NYC is cutting Police $’s by ONE BILLION DOLLARS, and yet the
@NYCMayor is going to paint a big, expensive, yellow Black Lives Matter sign on Fifth Avenue, denigrating this
luxury Avenue. This will further antagonize New York’s Finest, who LOVE New York & vividly remember
the….,” Twitter (July 1, 2020; 9:48 AM), https://twitter.com/realDonaldTrump/status/1278324680311681024;
“….horrible BLM chat, ‘Pigs In a Blanket, Fry ‘Em Like Bacon.’ Maybe our GREAT Police, who have been
neutralized and scorned by a mayor who hates & disrespects them, won’t let this symbol of hate be affixed to New
York’s greatest street. Spend this money fighting crime instead!”, Twitter (July 1, 2020; 9:48 AM),
https://twitter.com/realDonaldTrump/status/1278324681477689349.
3
  Ryan Lucas, Attorney General Steps Up Federal Law Enforcement Response To Protests, NPR (June 1 2020),
https://n.pr/2FnXjH6; Emily Goodin, Federal prisons chief apologizes for letting his riot control guards onto streets
of D.C. with NO identification - as pictures show officers acting as Bill Barr’s private army equipped with knives
and stun grenades, Daily Mail (June 4, 2020), https://www.dailymail.co.uk/news/article-8388143/Bill-Barr-deploys-
army-federal-correctional-officers.html.
                                                         6
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 7 of 53




irritants and flash-bang explosives to disperse the crowd so that Trump could pose for pictures in

front of a church.4

        28.      On June 26, 2020, Trump signed Executive Order No. 13933, “Protecting

American Monuments, Memorials, and Statues and Combating Recent Criminal Violence.” 85

Fed. Reg. 40,081 (June 26, 2020).

        29.      In Executive Order 13933, Trump described the ongoing protests against racism

and police brutality as follows: “Anarchists and left-wing extremists have sought to advance a

fringe ideology that paints the United States of America as fundamentally unjust and have sought

to impose that ideology on Americans through violence and mob intimidation.” Id. § 1.

        30.      Trump further wrote that state and local governments “have lost the will or the

desire to stand up to the radical fringe and defend the fundamental truth that America is good

[and] her people are virtuous.” Id.

        31.      The Executive Order directs “the Secretary of Defense, the Attorney General, and

the Secretary of Homeland Security” to provide “personnel to assist with the protection of

Federal monuments, memorials, statues, or property.” Id. § 5.

        32.      On July 6, 2020, Wolf spoke to the TV show “Fox & Friends” and publicly

characterized individuals protesting at the time as “violent, criminal mobs taking over certain

cities.”5

        33.      In July 2020, Wolf directed Customs and Border Protection (CBP), a DHS

component agency, to send armed federal agents to Portland, Oregon, ostensibly to protect the

federal courthouse from protesters.


4
  Katie Rogers, Protesters Dispersed With Tear Gas So Trump Could Pose at Church, N.Y. Times (June 1, 2020),
https://nyti.ms/3bOx9JG.
5
  Joshua Nelson, DHS Secretary Wolf says 'criminal mobs' taking over cities, not peaceful protesters, Fox News
(July 6, 2020), https://fxn.ws/2ZGKoq3.
                                                       7
                Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 8 of 53




         34.      These federal agents (often dressed in camouflage and tactical gear without

identifying insignia) repeatedly used tear gas and impact munitions to disperse protesters,

including people who were engaged in voter registration activities. 6

         35.      These federal agents also seized people off the streets and detained them in

unmarked vans. Some of the abductees were engaged in First Amendment-protected protests

when they were seized; others simply happened to be walking in the area nearby. At least 23

individuals were detained in Portland by DHS agents but never charged with a crime. In several

cases, federal agents confiscated protesters’ and observers’ phones and did not return them after

releasing the individuals. These incidents included the following: 7

               a. In the early morning of July 15, 2020, while Evelyn Bassi and a friend were

                  standing at an empty intersection in Portland, a dark gray Dodge Grand Caravan

                  with tinted windows pulled up next to them. Unidentified agents in camouflage

                  tactical gear emerged, gave chase, and detained Bassi for questioning in the back

                  of the unmarked van before dropping her off somewhere else in the city. 8

               b. Shortly after Bassi’s detention, Mark Pettibone departed from a protest. An

                  unmarked van approached, and several armed agents dressed in camouflage with

                  no identifying insignia emerged, gave chase, and detained him in the back of the

                  van, pulling his hat down over his eyes. He was taken to the federal courthouse

                  and detained there for several hours before being released without charges. 9




6
  Andrew Selsky & Gillian Flaccus, Oregon officials decry federal agents after protest clashes, AP News, July 18,
2020, https://apnews.com/article/f273a11675373e10630e657383c915be.
7
  Shawn Boburg et al., Swept up in the federal response to Portland protests: ‘I didn’t know if I was going to be seen
again,’ Wash. Post (Sept. 10, 2020), https://wapo.st/2GK8wCh.
8
  Id.
9
  Id.
                                                          8
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 9 of 53




        36.      Defendants Trump, Barr, and Wolf have publicly approved and ratified these

actions.

        37.      On July 20, 2020, Trump praised DHS’s actions in Portland: “In Portland, they’ve

done a fantastic job. . . . These are anarchists. These are not protestors. People say ‘protestors’;

these people are anarchists. These are people that hate our country. And we’re not going to let it

go forward.”10

        38.      Trump’s approval of Defendants Barr and Wolf and federal agents’ actions

against protesters expresses unequivocal support for using governmental and police power to

suppress speech to which Trump is opposed.

        39.      On July 21, 2020, Wolf explained that DHS was “proactively” arresting people.

As he told Fox News host Martha MacCallum, “[t]he Department [of Homeland Security],

because we don’t have that local support, that local law enforcement support, we are having to

go out and proactively arrest individuals.”11

        40.      That same day, when asked by a reporter at a DHS press conference about “the

standard of probable cause you are getting,” Wolf referred the question to his deputy Richard

“Kris” Cline, the Deputy Director of the Federal Protective Service.

        41.      In reference to Bassi’s detention, Cline opined that seizing a person off the street

without reason to believe she had committed any criminal activity, placing her in a van,




10
   President Donald J. Trump, Remarks on Phase Four Negotiations, The White House (July 20, 2020),
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-phase-four-negotiations/.
11
   Colin Kalmbacher, Two DHS Officials Apparently Just Admitted Their Troops Have Been Violating the
Constitution, Law & Crime (July 22, 2020), https://lawandcrime.com/legal-analysis/two-dhs-officials-apparently-
just-admitted-their-troops-have-been-violating-the-constitution/.
                                                        9
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 10 of 53




transporting her elsewhere, and detaining her for questioning for twenty minutes “was not a

custodial arrest.”12

         42.     After Trump’s and Wolf’s explicit ratification of DHS agents’ tactics, these

agents continued their practices of seizing and detaining citizens off the streets without probable

cause.

         43.     For example, in the early hours of July 29, 2020, John Hacker had spent the night

documenting protests. While he stood in a mostly quiet and empty park, a green targeting laser

shone down onto him from a seventh-floor balcony. Two unmarked vans approached and armed

men in camouflage tactical gear, believed now to be Border Patrol agents, surrounded and

detained Hacker. He was held at the federal courthouse for several hours before being released

without charges. His phone was confiscated and not returned. 13

         44.     Trump and Wolf have not publicly rescinded their ratification of these tactics.

         45.     Trump and Barr have also sought to intimidate people who have participated or

might participate in these assemblies by trying to link them to “antifa.” Antifa is a decentralized

movement of self-described antifascist activists, which Trump, Barr, and Wolf have falsely

portrayed as an organized terrorist network.

         46.     On May 31, 2020, Trump announced that “The United States of America will be

designating ANTIFA as a Terrorist Organization.”14 That same day, Barr announced that federal

law enforcement would target “violent radical agitators” and that “[t]he violence instigated and




12
   U.S. Sec’y of Homeland Security Chad Wolf and Principal Deputy Dir. of the Federal Protective Service Richard
Kline, “DHS/CBP Press Conference July 21, 2020”, YouTube (July 21, 2020), https://youtu.be/2XTYITCtFlc (see
generally minutes 35:00-38:00).
13
   Shawn Boburg et al., supra n.6.
14
   Donald J. Trump (@realDonaldTrump), Twitter (May 31, 2020; 12:23 PM),
https://twitter.com/realDonaldTrump/status/1267129644228247552.
                                                       10
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 11 of 53




carried out by Antifa and other similar groups in connection with the rioting is domestic

terrorism and will be treated accordingly.” 15

        47.      Since that announcement, federal law enforcement agents have repeatedly

questioned people involved in protests about their political beliefs.

        48.      For example, on June 3, 2020, Joel Feingold was arrested in Brooklyn, New York

for violating the city’s 8 p.m. curfew; while he was detained at the New York Police

Department’s 78th precinct, a Federal Bureau of Investigations (FBI) agent questioned him

regarding his political beliefs and reasons for participating in the nationwide protests. 16

        49.      Between June 2-4, FBI agents approached at least three residents of the small

town of Cookeville, Tennessee who had posted on social media to organize peaceful public

assemblies against police brutality; the agents questioned or sought to question them regarding

their political beliefs and potential links to “antifa.” 17

        50.      Some of these individuals, as well as others learning of this or similar FBI actions,

were intimidated from attempting to organize such assemblies in the future.

               ii. Intimidating statements and encouraging vigilante violence and intimidation
                   against citizens engaging in public speech and assembly

        51.      Trump, Barr, and Wolf have repeatedly threatened further armed attacks against

citizens engaging in public speech and assembly. They have also repeatedly publicly encouraged

third parties to engage in violence or other forms of intimidation against citizens.




15
   Office of Public Affairs, Press Release No. 20-500, Attorney General William P. Barr's Statement on Riots and
Domestic Terrorism, Dep’t of Justice (May 31, 2020), https://www.justice.gov/opa/pr/attorney-general-william-p-
barrs-statement-riots-and-domestic-terrorism.
16
   Ryan Devereaux, A man in Brooklyn was arrested for curfew violation. The FBI interrogated him about his
political beliefs., The Intercept (June 4, 2020), https://interc.pt/3czaqQn.
17
   Chris Brooks, After Barr ordered FBI to “identify criminal organizers,” BLM activists were intimidated at home
and at work, The Intercept (June 12, 2020), https://interc.pt/2B66idx.
                                                       11
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 12 of 53




        52.      Armed vigilante groups and self-styled militias or paramilitary groups have

repeatedly threatened, intimidated, or attacked people around the country attending public

assemblies protesting against local, state, or federal government actions. 18

        53.      Defendants Trump, Barr, and Wolf have repeatedly described people attending

Black Lives Matter protests in coded or dehumanizing language, while also stating that local law

enforcement is incapable of restraining lawbreaking. These three Defendants have encouraged

armed vigilantes to believe that their intervention is necessary and invited by the president and

his administration.

        54.      On May 28, 2020, Trump tweeted, “These THUGS are dishonoring the memory

of George Floyd, and I won’t let that happen. Just spoke to Governor Tim Walz and told him that

the Military is with him all the way. Any difficulty and we will assume control but, when the

looting starts, the shooting starts. Thank you!” 19 Twitter flagged this tweet with a note stating:

“This Tweet violated the Twitter Rules about glorifying violence. However, Twitter has

determined that it may be in the public’s interest for the Tweet to remain accessible.”

        55.      On June 1, 2020, Trump threatened to deploy the United States military into the

streets of America’s cities over the objections of local leaders, explaining in an official Rose

Garden address, “If the city or state refuses to take the actions that are necessary to defend the

life and property of their residents, then I will deploy the United States military and quickly

solve the problem for them.”20




18
   Safia Samee Ali, Where protesters go, armed militias, vigilantes likely to follow, NBC News (Sept. 1, 2020),
https://nbcnews.to/2RdYPhi.
19
   Donald J. Trump (@realDonaldTrump), Twitter (May 29, 2020; 12:53 AM),
https://twitter.com/realDonaldTrump/status/1266231100780744704.
20
   READ: President Trump’s Rose Garden Speech on Protests, CNN (June 1, 2020), https://cnn.it/2GGlDV3.
                                                        12
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 13 of 53




        56.     On June 2, 2020, Trump tweeted, “D.C. had no problems last night. Many arrests.

Great job done by all. Overwhelming force. Domination. Likewise, Minneapolis was great

(thank you President Trump!).”21

        57.     Donald J. Trump for President, Inc. (“Trump Campaign”) is Trump’s principal

campaign committee.

        58.     On June 4, 2020, the Trump Campaign sent an email to supporters, labeled “FOR

PATRIOTS ONLY,” inviting them to join “the Trump Army” and serve as “the President’s first

line of defense when it comes to fighting off the Liberal MOB.” 22

        59.     On June 19, 2020, Trump tweeted, “Any protesters, anarchists, agitators, looters

or lowlifes who are going to Oklahoma please understand, you will not be treated like you have

been in New York, Seattle, or Minneapolis. It will be a much different scene!” 23

        60.     On June 23, 2020, Trump tweeted, “There will never be an ‘Autonomous Zone’ in

Washington, D.C., as long as I’m your President. If they try they will be met with serious

force!”24 Twitter flagged this tweet with a note stating: “This Tweet violated the Twitter Rules

about abusive behavior. However, Twitter has determined that it may be in the public’s interest

for the Tweet to remain accessible.”

        61.     QAnon is a group that promotes false, inflammatory theories through the Internet

and otherwise. QAnon supporters posit that Trump is engaged in a shadowy war with unseen

forces within and outside government.



21
   Donald J. Trump (@realDonaldTrump), Twitter (June 2, 2020; 9:19 AM),
https://twitter.com/realDonaldTrump/status/1267808120136511489.
22
   Aaron Blake (@AaronBlake), Twitter (June 4, 2020; 11:47 AM),
https://twitter.com/AaronBlake/status/1268570177484001287/photo/1.
23
   Donald J. Trump (@realDonaldTrump), Twitter (June 19, 2020; 9:34 AM),
https://twitter.com/realDonaldTrump/status/1273972301156016130.
24
   Donald J. Trump (@realDonaldTrump), Twitter (June 23, 2020; 8:45 AM),
https://twitter.com/realDonaldTrump/status/1275409656488382465.
                                                    13
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 14 of 53




        62.      In 2019, the Federal Bureau of Investigation described adherents of QAnon and

similar conspiracy theories as “conspiracy theory-driven domestic extremists,” noting that

adherents have already committed multiple violent acts, that these conspiracy theories will

“driv[e] both groups and individual extremists to carry out criminal or violent acts,” and that

these acts are likely to increase during the 2020 presidential election cycle.25

        63.      On August 19, 2020, a reporter asked Trump about QAnon. Trump responded, “I

don’t know much about the movement other than I understand that they like me very much,

which I appreciate,” and “I have heard that it is gaining in popularity, and from what I hear, these

are people that when they watch the streets of Portland, when they watch what happened in New

York City, these are people that don’t like seeing what’s going on. I’ve heard these are people

that love our country and they just don't like seeing it. So I don’t know really anything about it

other than they do supposedly like me and they also would like to see problems in these areas,

like especially the areas that we’re talking about, go away.” 26

        64.      On August 20, 2020, Trump tweeted, “I STAND FOR LAW AND ORDER AND

I TOOK ACTION! Operation LeGend has led to the arrest of over 1,000 criminals, including 90

killers, all while Sleepy Joe Biden and the Radical Left excuses violence and crime in their

Democrat-run cities. I want safety & security, Joe allows CRIME!” 27

        65.      On August 23, 2020, Trump tweeted, “These riots are an antigovernment

movement from the Left that are all in Democrat run cities. The mayors have got to let their




25
   Federal Bureau of Investigation, Phoenix Field Office, “Anti-Government, Identity Based, and Fringe Political
Conspiracy Theories Very Likely Motivate Some Domestic Extremists to Commit Criminal, Sometimes Violent
Activity,” (May 30, 2019), available at https://bit.ly/2DHlbEU.
26
   Caitlin Oprysko, Trump: I ‘appreciate’ support from QAnon adherents, Politico (Aug. 19, 2020),
https://politi.co/2CGRseL.
27
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 20, 2020; 7:28 PM),
https://twitter.com/realDonaldTrump/status/1296589900804915202.
                                                        14
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 15 of 53




police do what they know how to do. Would be very easy to suppress or, call in the Federal

Government. We will solve problem fast!” 28

        66.     On August 25, 2020 Trump tweeted, “We again request Kate Brown

(@OregonGovBrown), the Governor of Oregon, and Mayor @TedWheeler of Portland, to call

up the National Guard like should have been done 3 months ago.” He added in a reply, “They

must stop calling these anarchists and agitators ‘peaceful protestors’. Come back into the real

world! The Federal Government is ready to end this problem immediately upon your request.” 29

        67.     On August 27, 2020, Trump tweeted, “Democrats and Biden didn’t even mention

the Anarchists, Agitators, Looters and so called ‘Peaceful Protesters’ at their Convention. They

will allow rampant crime, just as they do in Portland. If they ask us, as they must do, we will end

crime in their Democrat run cities, FAST!”30

        68.     On August 23, 2020, police in Kenosha, Wisconsin shot an unarmed Black man

named Jacob Blake. Protests began shortly afterwards.

        69.     On August 28, 2020, Trump tweeted, “Success: Since the National Guard moved

into Kenosha, Wisconsin, two days ago, there has been NO FURTHER VIOLENCE, not even a

small problem. When legally asked to help by local authorities, the Federal Government will act

and quickly succeed. Are you listening Portland?”31

        70.     On August 28, 2020, Trump tweeted, “If the incompetent Mayor of Portland, Ted

Wheeler, doesn’t get control of his city and stop the Anarchists, Agitators, Rioters and Looters,


28
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 23, 2020; 8:13 AM),
https://twitter.com/realDonaldTrump/status/1297507346705522689.
29
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 25, 2020; 1:14 PM),
https://twitter.com/realDonaldTrump/status/1298307827837145088;
https://twitter.com/realDonaldTrump/status/1298307828789194752.
30
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 27, 2020; 7:18 PM),
https://twitter.com/realDonaldTrump/status/1299124203552210951.
31
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 28, 2020; 1:01 PM),
https://twitter.com/realDonaldTrump/status/1299391572384059397.
                                                    15
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 16 of 53




causing great danger to innocent people, we will go in and take care of matters the way they

should have been taken care of 100 days ago!”32

        71.      On August 28, 2020, Trump stated at a campaign event, “They’re not protesters.

Those aren’t protesters. Those are anarchists, they’re agitators, they’re rioters, they’re looters.” 33

        72.      On August 30, 2020, Trump shared a tweet by Twitter user @hollandcourtney.

The tweet that Trump shared stated: “This is Ted Wheeler’s Portland / This is Muriel Bowser’s

Washington DC / What we’ve been witnessing for weeks now is the inaptitude of city mayors

being able to provide safety & peace for their citizens / And tonight, those citizens are beginning

to take matters into their own hands.” 34 Trump added in his retweet: “Our great National Guard

could solve these problems in less than 1 hour. Local authorities must ask before it is too late.

People of Portland, and other Democrat run cities, are disgusted with Schumer, Pelosi, and thier

[sic] local ‘leaders’. They want Law & Order!” 35

        73.      On August 30, 2020, Trump retweeted a tweet by reporter Mike Baker. Baker’s

tweet included a video of armed men (apparently not law enforcement officers) in the back of a

pickup truck bearing a Trump campaign flag, firing a weapon at a crowd on the sidewalk.

Baker’s tweet included the explanatory text, “Clashes. Trump people unload paintballs and

pepper spray. They shot me too.”36 Trump added in his retweet, “The big backlash going on in

Portland cannot be unexpected after 95 days of watching and incompetent Mayor admit that he



32
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 28, 2020; 9:33 PM),
https://twitter.com/realDonaldTrump/status/1299520405871316992.
33
   Jeff Mason, Trump knocks protesters against racial injustice during New Hampshire rally, Thomson Reuters
(Aug. 28, 2020), https://reut.rs/3lmSJZY.
34
   Courtney Holland (@hollandcourtney), Twitter (Aug. 30, 2020; 12:05 AM),
https://twitter.com/hollandcourtney/status/1299921091872264193.
35
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 30, 2020; 6:12 AM),
https://twitter.com/realDonaldTrump/status/1300013635046182912.
36
   Mike Baker (@ByMikeBaker), Twitter (Aug. 29, 2020; 11:15 PM),
https://twitter.com/ByMikeBaker/status/1299908467457622016.
                                                      16
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 17 of 53




has no idea what he is doing. The people of Portland won’t put up with no safety any longer. The

Mayor is a FOOL. Bring in the National Guard!” 37

        74.     Thirty-seven minutes after retweeting the video of armed men in the back of a

pickup truck with Trump signs shooting at protesters in Portland, Trump shared another tweet

with a video of other pickup trucks with Trump signs entering Portland, and added his comment,

“GREAT PATRIOTS!”38

        75.     On August 30, 2020, Trump tweeted, “The only way you will stop the violence in

the high crime Democrat run cities is through strength!” 39

        76.     On August 31, 2020, Trump tweeted, “If I didn’t INSIST on having the National

Guard activate and go into Kenosha, Wisconsin, there would be no Kenosha right now. Also,

there would have been great death and injury. I want to thank Law Enforcement and the National

Guard. I will see you on Tuesday!”40

        77.     That same day, Trump made a statement at the White House concerning Illinois

resident Kyle Rittenhouse.

        78.     Three days prior, Rittenhouse had been arrested and charged in Wisconsin with

two counts of first-degree homicide and one count of attempted homicide for allegedly traveling

to Kenosha with his firearm and shooting and killing people protesting the recent police shooting

of Jacob Blake.




37
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 30, 2020; 6:00 AM),
https://twitter.com/realDonaldTrump/status/1300010374855524352.
38
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 30, 2020; 6:37 AM),
https://twitter.com/realDonaldTrump/status/1300019849540886528.
39
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 30, 2020; 4:38 PM),
https://twitter.com/realDonaldTrump/status/1300171130326716418.
40
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 31, 2020; 9:10 AM),
https://twitter.com/realDonaldTrump/status/1300420725837266944.
                                                    17
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 18 of 53




        79.      Trump suggested that Rittenhouse acted in justifiable self-defense. But he failed

to acknowledge that the shooter had traveled to the demonstrations with the intent to engage in

armed confrontation with protesters.

        80.      Trump stated, “That was an interesting situation. He was trying to get away from

them, I guess it looks like, and he fell and then they very violently attacked him, and it was

something that we are looking at right now and it’s under investigation. But I guess he was in

very big trouble. He probably would’ve been killed.” 41

        81.      The Department of Homeland Security further directed federal law enforcement

officials to make public comments sympathetic to Kyle Rittenhouse. 42 Wolf either ordered or

approved of this direction.

        82.      On September 8, 2020, Trump tweeted, “They are not ‘peaceful protesters’, as

Sleepy Joe and the Democrats call them, they are THUGS - And it is all taking place in

Democrat run cities. Call me and request Federal HELP. We will solve your problems in a matter

of minutes - And thanks to the U.S. Marshalls in Portland!” 43

        83.      Trump’s statements against protesters, including his characterizations of the

protesters as “anarchists,” “agitators,” “rioters,” “looters,” and “thugs,” his direction and

promotion of government and vigilante violence in response, and his characterization of violence

related to the protests as the fault of Democratic officials have all had the purpose and effect of

linking the protests and his response to the ongoing and forthcoming elections and of




41
   Matthew Choi, Trump defends gunman charged with murdering 2 in Kenosha, Politico (Aug. 31, 2020),
https://politi.co/3jCvklP.
42
   Julia Ainsley, Internal documents show Trump officials were told to make comments sympathetic to Kyle
Rittenhouse, NBC News (Oct. 1, 2020), https://www.nbcnews.com/politics/national-security/internal-document-
shows-trump-officials-were-told-make-comments-sympathetic-n1241581.
43
   Donald J. Trump (@realDonaldTrump), Twitter (Sept. 8, 2020; 12:34 PM),
https://twitter.com/realDonaldTrump/status/1303371151792513024.
                                                      18
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 19 of 53




discouraging individuals from voting and from supporting or advocating for Democratic

candidates for federal office.

        84.     Trump, Barr, and Wolf have, at the same time, made statements or taken actions

(or refrained from taking actions) indicating that they will refrain from enforcing the law against

armed vigilantes or local officials who act in accordance with Trump’s wishes, including by

intimidating people who oppose him.

        85.     During approximately the same time period as the Black Lives Matter-associated

assemblies, supporters or sympathizers of President Trump have confronted law enforcement

officials at multiple public protests. However, federal law enforcement has rarely (if ever)

intervened in these confrontations.

        86.     For example, on April 9, 2020, the governor of Michigan issued a pandemic-

related safety order.

        87.     On April 17, 2020, Trump tweeted, “LIBERATE MICHIGAN!” 44

        88.     On April 30, 2020, armed militants stormed the Michigan Capitol building to

protest the pandemic-related safety order.

        89.     On May 1, 2020, Trump tweeted, “The Governor of Michigan should give a little,

and put out the fire. These are very good people, but they are angry. They want their lives back

again, safely! See them, talk to them, make a deal.”45




44
   Donald J. Trump (@realDonaldTrump), Twitter (Apr. 17, 2020; 11:22 AM),
https://twitter.com/realDonaldTrump/status/1251169217531056130.
45
   Donald J. Trump (@realDonaldTrump), Twitter (May 1, 2020; 8:42 AM),
https://twitter.com/realDonaldTrump/status/1256202305680158720.
                                                    19
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 20 of 53




        90.      On May 14, 2020, heavily-armed protesters returned to the Michigan Capitol.

Some of them had made specific violent threats against Michigan lawmakers. 46

        91.      Trump, Barr, and Wolf did not deploy federal law enforcement to stop these

confrontations in Michigan.

        92.      On October 8, 2020, thirteen men were arrested and charged with plotting to

kidnap the Governor of Michigan, a Trump political foe and a frequent target of his tweets.

Trump had previously tweeted his support for protestors rallying against the Governor’s response

to the COVID-19 pandemic.

        93.      Trump, Barr, and Wolf have never deployed federal law enforcement to disperse a

public demonstration by Trump’s supporters or people acting in accordance with his rhetoric or

guidance—even when they carry weapons and even when they engage in armed violence.

        94.      The deployment of federal law enforcement by Trump, Barr and Wolf against

assemblies of individuals perceived to be in opposition to Trump, coupled with their decision not

to deploy federal law enforcement officials against assemblies of individuals perceived to

support Trump, intimidates individuals who plan to express political opposition to Trump or vote

against him, by communicating that Trump endorses physical violence against his political

detractors.

              iii. Official pardons of lawbreakers acting in support of Trump
        95.      Trump has repeatedly granted or offered executive clemency, or intervened in

prosecutions, to protect individuals charged with or convicted of crimes arising from following



46
  Abigail Censky, Heavily Armed Protesters Gather Again At Michigan Capitol To Decry Stay-At-Home Order,
NPR (May 14, 2020), https://n.pr/2RdTGpS; Steve Neavling, Gov. Whitmer becomes target of dozens of threats on
private Facebook groups ahead of armed rally in Lansing, Detroit Metro Times (May 11, 2020),
https://bit.ly/3bO61um; Stephen Sorace, Michigan man in infamous photo shouting in police's face unmasked gives
his side of story, Fox News (May 6, 2020), https://fxn.ws/35zRTBM.
                                                      20
             Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 21 of 53




his wishes, physically abusing people perceived to be in opposition of him, or violating those

people’s constitutional rights. These included the following examples:

            a. In August 2017, Trump issued his first presidential pardon to Joe Arpaio, the

                 former sheriff of Maricopa County, Arizona. Arpaio had become nationally

                 famous for repeatedly mistreating mostly Latino and Black incarcerated people.

                 In July 2017, Arpaio was convicted of criminal contempt of court for violating a

                 federal injunction barring his office from detaining people without any evidence

                 that they had violated state law. The court found that Arpaio had “willfully

                 violated the order by failing to do anything to ensure his subordinates’ compliance

                 and by directing them to continue to detain persons for whom no criminal charges

                 could be filed.” On August 22, 2017, Trump suggested that Arpaio was

                 “convicted for doing his job.”47 On August 25, 2017, Trump pardoned Arpaio.

                 Trump tweeted, “I am pleased to inform you that I have just granted a full Pardon

                 to 85 year old American patriot Sheriff Joe Arpaio. He kept Arizona safe!” 48

            b. In 2019, Trump told government officials to ignore any federal laws that might

                 impede construction of a wall on the southern border, including criminal statutes,

                 and explained, “Don’t worry, I’ll pardon you.” 49

            c. In November 2019, Trump pardoned Army 1st Lt. Clint Lorance and Maj.

                 Matthew Golsteyn, two Army officers accused or convicted of war crimes in

                 Afghanistan. He also reversed the demotion of Navy Chief Petty Officer Edward


47
   Max Walker & Josh Frigerio, Sheriff Joe Arpaio pardon: President Trump hints ‘he’ll be fine’, ABC 15 News
Arizona (Aug. 23, 2017), http://bit.ly/2k3M6k8.
48
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 25, 2017; 10:00 PM),
https://twitter.com/realdonaldtrump/status/901263061511794688.
49
   Nick Miroff & Josh Dawsey, ‘Take the land’: President Trump wants a border wall. He wants it black. And he
wants it by Election Day., Wash. Post (Aug. 27, 2019), https://wapo.st/3maCGik.
                                                      21
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 22 of 53




                 Gallagher, who was convicted at court martial of posing with the dead body of a

                 teenage captive that he had just killed with a hunting knife. Trump described them

                 all as “great fighters.”50

        96.      The effect of Trump’s grants or offers of pardons or clemency (including in

advance) is to encourage both law enforcement agents and private vigilantes to disregard legal

restrictions when carrying out his direction to intimidate citizens who express opposition to

Trump, his administration, or his political platform, by conveying that he will intervene to

protect them from legal consequences for criminal misconduct.

        B.       Efforts to intimidate or prevent citizens from casting their votes by mail

        97.       The SARS-CoV-2 coronavirus (“coronavirus”) causes Coronavirus Disease 2019

(“COVID-19”), which has been spreading throughout the United States since approximately

January 2020.

        98.      The pandemic has infected over eight million people in the United States and

killed more than 200,000.

        99.      The pandemic disproportionately impacts minority populations in the United

States, who face far greater risk of infection, serious health complications, and death. 51

        100.     People of color are experiencing higher rates of infection, illness, and death

because they are less likely to be able to work from home, more likely to live in dense areas, and

more likely to live in multi-generational housing.




50
   Richard Gonzales, Trump Pardons 2 Service Members Accused Of War Crimes And Restores Another’s Rank,
NPR (Nov. 15, 2019), https://n.pr/2FaPKUp.
51
   Carla Baranauckas & Samuel Stebbins, Minorities are disproportionately affected by COVID-19. This is how it
varies by state, USA Today (July 21, 2020), https://bit.ly/2PKFt2J.
                                                       22
                 Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 23 of 53




          101.     Underlying inequities, including but not limited to lack of fair employment

opportunities, unaffordable housing, poverty, and inadequate health care, have increased the

vulnerability of Latino and Black communities to coronavirus outbreaks.

          102.     Many states have implemented emergency measures to limit the risk of COVID-

19 spread during the 2020 general election.

          103.     In particular, to reduce crowding at polling places, many states have expanded

access to vote-by-mail.

          104.     Citizens can thereby register to vote, request a mail-in ballot, and submit their

ballot through the mail during the weeks prior to Election Day.

          105.     Vote-by-mail reduces the need for person-to-person contact and in-person

appearances—the primary vectors of transfer—at polling places during early voting or on

Election Day.

          106.     The simple act of appearing at polling locations across the country will expose

many citizens, particularly those with underlying health conditions or similarly vulnerable close

relations, to a real and imminent risk of serious illness that can lead to death.

          107.     The act of appearing in-person before election officials to respond to a voter

challenge or verify the legitimacy of mailed ballots will also present a risk to health and life of

voters.

          108.     Despite the manifest need for a vote-by-mail option during the pandemic, Trump

has used his platform to intimidate and coerce people not to vote by mail.

          109.     Trump has disparaged vote-by-mail, sabotaged the U.S. Postal Service to

undermine the speed and reliability of mail delivery, threatened to ban voting by mail, and stated

that he will not accept the results of the presidential election if he is not declared the winner.

                                                    23
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 24 of 53




        110.     On March 30, 2020, in response to a question about Congressional efforts to

expand vote-by-mail amidst the pandemic, Trump stated, “They had things—levels of voting

that, if you ever agreed to it, you’d never have a Republican elected in this country again.” 52

        111.     Trump has since repeatedly stated to the public—without basis—that vote-by-

mail is fraudulent.

        112.     Trump has publicly confirmed that his efforts to intimidate and coerce people not

to vote by mail are subjectively motivated by the intent to harm his political opponents in the

2020 presidential election by dissuading people who do not wish to vote for him from voting at

all.

        113.     On April 8, 2020, Trump tweeted, “Republicans should fight very hard when it

comes to state wide mail-in voting. Democrats are clamoring for it. Tremendous potential for

voter fraud, and for whatever reason, doesn’t work out well for Republicans. @foxandfriends”.53

        114.     On May 28, 2020, Trump tweeted, “MAIL-IN VOTING WILL LEAD TO

MASSIVE FRAUD AND ABUSE. IT WILL ALSO LEAD TO THE END OF OUR GREAT

REPUBLICAN PARTY. WE CAN NEVER LET THIS TRAGEDY BEFALL OUR NATION.

BIG MAIL-IN VICTORY IN TEXAS COURT TODAY. CONGRATS!!!” 54

        115.     On June 22, 2020, Trump tweeted, “Because of MAIL-IN BALLOTS, 2020 will

be the most RIGGED Election in our nations history – unless this stupidity is ended. We voted




52
   Aaron Blake, Trump just comes out and says it: The GOP is hurt when it’s easier to vote, Wash. Post (Mar. 30,
2020), https://wapo.st/2E7ESFQ.
53
   Donald J. Trump (@realDonaldTrump), Twitter (Apr. 8, 2020; 8:20 AM),
https://twitter.com/realDonaldTrump/status/1247861952736526336.
54
   Donald J. Trump (@realDonaldTrump), Twitter (May 28, 2020; 9:00 PM),
https://twitter.com/realdonaldtrump/status/1266172570983940101.
                                                        24
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 25 of 53




during World War One & World War Two with no problem, but now they are using Covid in

order to cheat by using Mail-Ins!”55

        116.     On July 2, 2020, Trump tweeted, “Mail-In Ballots will lead to massive electoral

fraud and a rigged 2020 Election. Look at all of the cases and examples that are out there right

now, with the Patterson, N.J., being the most recent example. Republicans, in particular, cannot

let this happen!”56

        117.     On July 10, 2020, Trump tweeted, “Absentee Ballots are fine because you have to

go through a precise process to get your voting privilege. Not so with Mail-Ins. Rigged

Election!!! 20% fraudulent ballots?”57

        118.     On July 21, 2020, Trump tweeted, “Mail-In Voting, unless changed by the courts,

will lead to the most CORRUPT ELECTION in our Nation’s History! #RIGGEDELECTION”. 58

        119.     On July 29, 2020, Trump tweeted, “New York Mail-In voting is in a disastrous

state of condition. Votes from many weeks ago are missing - a total mess. They have no idea

what is going on. Rigged Election. I told you so. Same thing would happen, but on massive

scale, with USA. Fake News refuses to report!” 59

        120.     On July 30, 2020, Trump tweeted, “Mail-In Voting is already proving to be a

catastrophic disaster. Even testing areas are way off. The Dems talk of foreign influence in




55
   Donald J. Trump (@realDonaldTrump), Twitter (June 22, 2020; 9:45 AM),
https://twitter.com/realDonaldTrump/status/1275062328971497472.
56
   Donald J. Trump (@realDonaldTrump), Twitter (July 2, 2020; 7:41 PM),
https://twitter.com/realDonaldTrump/status/1278836342609379328.
57
   Donald J. Trump (@realDonaldTrump), Twitter (July 10, 2020; 7:51 AM),
https://twitter.com/realDonaldTrump/status/1281556758457188352.
58
   Donald J. Trump (@realDonaldTrump), Twitter (July 21, 2020; 7:41 AM),
https://twitter.com/realDonaldTrump/status/1285540318503407622.
59
   Donald J. Trump (@realDonaldTrump), Twitter (July 29, 2020; 6:28 PM),
https://twitter.com/realDonaldTrump/status/1288602262567153664.
                                                    25
                 Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 26 of 53




voting, but they know that Mail-In Voting is an easy way for foreign countries to enter the race.

Even beyond that, there’s no accurate count!”60

          121.     On July 30, 2020, Trump tweeted, “Must know Election results on the night of the

Election, not days, months, or even years later!” 61

          122.     On or about August 2, 2020, the Nevada legislature passed, and the Nevada

governor signed, a bill making Nevada the eighth state to send mail ballots to all registered

voters.

          123.     On August 3, Trump tweeted, “In an illegal late night coup, Nevada’s clubhouse

Governor made it impossible for Republicans to win the state.” 62

          124.     On August 5, 2020, Trump tweeted, “Nevada has ZERO infrastructure for Mail-In

Voting. It will be a corrupt disaster if not ended by the Courts. It will take months, or years, to

figure out. Florida has built a great infrastructure, over years, with two great Republican

Governors. Florida, send in your Ballots!”63

          125.     On August 15, 2020, Trump shared a tweet by Elizabeth Harrington, a

spokesperson for the national Republican Party. Trump added in his retweet, “The Democrats

know the 2020 Election will be a fraudulent mess. Will maybe never know who won!” 64

          126.     On August 17, 2020, Trump tweeted, “Some states use ‘drop boxes’ for the

collection of Universal Mail-In Ballots. So who is going to ‘collect’ the Ballots, and what might



60
   Donald J. Trump (@realDonaldTrump), Twitter (July 30, 2020; 8:10 AM),
https://twitter.com/realDonaldTrump/status/1288809157722877952.
61
   Donald J. Trump (@realDonaldTrump), Twitter (July 30, 2020; 4:22 PM),
https://twitter.com/realDonaldTrump/status/1288933078287745024.
62
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 3, 2020; 7:37 AM),
https://twitter.com/realDonaldTrump/status/1290250416278532096.
63
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 5, 2020; 7:08 AM),
https://twitter.com/realDonaldTrump/status/1290967953542909952.
64
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 15, 2020; 7:46 AM),
https://twitter.com/realDonaldTrump/status/1294601307068735488.
                                                    26
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 27 of 53




be done to them prior to tabulation? A Rigged Election? So bad for our Country. Only Absentee

Ballots acceptable!”65

        127.     On August 20, 2020, Trump tweeted, “They are sending out 51,000,000 Ballots to

people who haven’t even requested a Ballot. Many of those people don’t even exist. They are

trying to STEAL this election. This should not be allowed!” 66

        128.     On August 23, 2020, Trump tweeted a Fox News video clip attacking voting by

mail, and added his comment, “The greatest Election Fraud in our history is about to happen.

This may top the Democrats illegally spying on my campaign!” 67

        129.     On August 24, 2020, Trump tweeted, “All the Radical Left Democrats are trying

to do with the Post Office hearings is blame the Republicans for the FRAUD that will occur

because of the 51 Million Ballots that are being sent to people who have not even requested

them. They are setting the table for a BIG MESS!”68

        130.     On August 25, 2020, Trump tweeted, “80 Million Unsolicited Ballots are

impossible for election centers to tabulate accurately. The Democrats know this better than

anyone else. The fraud and abuse will be an embarrassment to our Country. Hopefully the Courts

will stop this scam!”69

        131.     On August 25, 2020, Trump tweeted, “For our Country to be sending 80 million

UNSOLICITED BALLOTS is very unfair and a roadmap to disaster. Even recent small and



65
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 17, 2020; 11:40 AM),
https://twitter.com/realDonaldTrump/status/1295385113862090753.
66
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 20, 2020; 8:15 PM),
https://twitter.com/realDonaldTrump/status/1296601698891374593
67
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 23, 2020; 9:23 PM),
https://twitter.com/realDonaldTrump/status/1297706044236472320.
68
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 24, 2020; 11:45 AM),
https://twitter.com/realDonaldTrump/status/1297922993021042688.
69
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 25, 2020; 9:49 AM),
https://twitter.com/realDonaldTrump/status/1298256297431666688.
                                                    27
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 28 of 53




easier to control elections which did this are a catastrophic disaster. Fraudulent & missing

Ballots like never seen before. 20% and 30% off. STOP!” 70

        132.     On September 2, 2020, Trump tweeted, “Rigged Election?” and shared a tweet by

Twitter user Raheem Kassam (@RaheemKassam), stating: “WARNING: Democrat Data Firm

Admits ‘Incredible’ Trump Landslide Will Be Flipped By Mail-In Votes Emerging A Week

After Election Day.”71

        133.     Also on September 2, 2020, Barr said, without basis, in a CNN interview that

mail-in voting is “fraught with the risk of fraud and coercion.” 72

        134.     Trump has encouraged supporters and third parties to interfere with vote-by-mail

and engage in voter suppression in a manner that threatens, intimidates, and discourages voters

from voting at all.

        135.     Trump has falsely asserted that he has “the right” to stop states from allowing

citizens to vote by mail. During a White House press briefing on August 3, 2020, Trump stated

that he was considering stopping state efforts to expand vote-by-mail, claiming: “I have the right

to do it. We haven’t gotten there yet. We’ll see what happens.” 73

        136.     During the September 29, 2020 presidential debate, Trump said that balloting

already underway was a “fraud and a sham” and proof of a “rigged election.”

        137.     Trump also threatened during the debate that the Supreme Court would have to

“look at the ballots.”



70
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 25, 2020; 7:37 PM),
https://twitter.com/realDonaldTrump/status/1298404245629284354.
71
   Donald J. Trump (@realDonaldTrump), Twitter (Sept. 2, 2020; 6:12 AM),
https://twitter.com/realDonaldTrump/status/1301100620741595136.
72
   Katelyn Polantz & Caroline Kelly, Barr says voting by mail is ‘playing with fire’, CNN (Sept. 2, 2020),
https://www.cnn.com/2020/09/02/politics/barr-mail-in-voting-playing-with-fire-situation-room/index.html.
73
   Matt Stieb, Trump Says He Has the ‘Right’ to Block Expansion of Mail-in Voting, N.Y. Intelligencer (Aug. 3,
2020), https://nym.ag/31OY2sq.
                                                        28
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 29 of 53




        138.     Trump and Barr have also given the green light to federal prosecutors to

investigate and prosecute alleged voter fraud tied to mail-in voting in the immediate lead-up to

the election—a sharp departure from Department of Justice policy.

        139.     In early October 2020, evidence emerged that the Department of Justice had

implemented an exception to its forty-year-old policy of non-interference with elections to allow

federal prosecutors to take public investigative steps in the weeks leading up to election day if

they suspect election fraud that involves postal workers or military employees. The exception

allows federal prosecutors to take such steps even if they risk affecting the outcome of the

election.74

        140.     This policy change appears to have been implemented to enable Barr and Trump

to coordinate public statements about investigations in a manner to discredit and influence the

election and further confuse and intimidate voters from participating in the election or supporting

Democratic candidates.

        141.     For example, in late September, Barr personally told Trump about a purported

investigation into the alleged discarding of a small number of ballots. Although the purported

investigation was not then public, Trump referenced the allegations on national television,

expressing doubt as to whether the election could be “honest.”

        142.     Within hours of Trump’s public comments, the United States Attorney for the

Middle District of Pennsylvania, a Trump appointee who serves under Barr, announced that his

office was conducting an investigation into the alleged discarding of nine military overseas




74
  Robert Faturechi & Justin Elliott, DOJ Frees Federal Prosecutors to Take Steps That Could Interfere With
Elections, Weakening Long-standing Policy, ProPublica (Oct. 7, 2020), https://www.propublica.org/article/doj-frees-
federal-prosecutors-to-take-steps-that-could-interfere-with-elections-weakening-long-standing-policy.
                                                        29
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 30 of 53




ballots, and that seven of the nine ballots were for Trump. The Trump Campaign promptly

amplified this announcement and tweeted, “the Democrats are trying to steal this election.” 75

        143.      Even absent the Justice Department policy against public investigative activity

that could influence a pending election, this public announcement of a United States Attorney’s

conclusions in an investigation that has not resulted in public charges served no proper law

enforcement purpose and was highly improper and unprecedented. Its primary purpose was to

assist Barr and Trump in their effort to cast public doubt on voting, the election, and to aid

Trump’s reelection campaign.

        144.      Trump has continued his efforts to cast voting by mail as fraudulent despite

overwhelming evidence to the contrary. 76

        145.      Trump’s and Barr’s assertions against voting by mail, their unfounded assertions

of rampant voter fraud, and their misuse of the Department of Justice to promote these assertions

have the effect of discouraging and intimidating potential voters from exercising their right to

vote by mail, as those voters now reasonably fear that their votes may not be counted, may be

deemed fraudulent, and may cause them to suffer adverse consequences such as false accusations

of voter fraud.

        146.      Defendants’ campaign against mail-in voting and their efforts to discredit the

election have the effect of intimidating and coercing people not to vote at all. This effect is



75
   Amy Gardner, Devlin Barrett, and Josh Dawsey, Barr said to have told Trump about investigation into discarded
Pennsylvania ballots that president seized on as evidence of widespread fraud, Wash. Post (Sept. 25, 2020),
https://www.washingtonpost.com/politics/barr-trump-pennsylvania-ballots-investigation/2020/09/25/5e4990a0-ff3b-
11ea-b555-4d71a9254f4b_story.html; Offices of the United States Attorneys, Press Release, Revised Statement of
U.S. Attorney Freed On Inquiry Into Reports Of Potential Issues With Mail-In Ballots, Dep’t of Justice (Sept. 24,
2020), https://www.justice.gov/usao-mdpa/pr/revised-statement-us-attorney-freed-inquiry-reports-potential-issues-
mail-ballots.
76
   Jim Rutenberg, The Attack on Voting. N.Y. Times (Sept. 30, 2020),
https://www.nytimes.com/2020/09/30/magazine/trump-voter-fraud.html.

                                                       30
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 31 of 53




enhanced by the circumstances in which they are waging this campaign, during a global

pandemic, due to which voting in person means risking contracting COVID-19.

        C.       Undermining mail delivery

        147.     Since June 16, 2020, Louis DeJoy has been the United States Postmaster General

and the Chief Executive Officer of the United States Postal Service (USPS).

        148.     To further undermine voting by mail, Trump and DeJoy also agreed or

endeavored to undermine the entire mail delivery system.

        149.     Beginning almost immediately after taking office, DeJoy initiated or oversaw

drastic reductions to USPS staffing and service, including eliminating overtime for postal

workers; limiting the number of mail trucks; removing hundreds of sorting machines from postal

facilities, including in states where the presidential election is expected to be closely contested; 77

demoting or reassigning 23 high ranking executives within the USPS; 78 eliminating overtime pay

and instituting a policy, for the first time in USPS history, permitting mail to be “left behind”; 79

and removing mailboxes from neighborhoods in select locations across the country. 80

        150.     Defendant Trump ordered or ratified these actions. Trump publicly confirmed his

involvement in USPS changes and that his actions were intended to thwart and undermine vote-

by-mail. Furthermore, he explained that he opposes both election aid for states and an emergency

bailout for the USPS because he wants to restrict how many Americans can vote by mail.




77
   Aaron Gordon, The Post Office Is Deactivating Mail Sorting Machines Ahead of the Election, Vice (Aug. 13,
2020), https://bit.ly/3hg9VgD.
78
   Jacob Bogage, Postal Service overhauls leadership as Democrats press for investigation of mail delays, Wash.
Post (Aug. 7, 2020), https://wapo.st/3iBpLn6.
79
   Michael D. Shear et al., Mail Delays Fuel Concern Trump Is Undercutting Postal System Ahead of Voting, N.Y.
Times (July 31, 2020), https://nyti.ms/3fO3bpA.
80
   Anjali Hemphill, USPS Mailboxes Removed in Some New York Area Neighborhoods, NBC N.Y. (Aug. 17, 2020),
https://bit.ly/34dQWk1; Marisa Schultz, Postal slowdown, mailbox removal before November election sparks
mounting concerns, Fox News (Aug. 16, 2020), https://fxn.ws/2CykAVu.
                                                      31
                Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 32 of 53




         151.     Trump stated in an interview with the Fox Business Network, “They [the USPS]

need that money [the election aid and emergency bailout funds] in order to make the post office

work, so it can take all of these millions and millions of ballots”; “If we don’t make a deal, that

means they don’t get the money. That means they can’t have universal mail-in voting. They just

can’t have it”; and “Those are just two items. But if they don't get those two items, that means

you can’t have universal mail-in voting because they're not equipped to have it.”

         152.     He later added at the White House that, “the reason the post office needs that

much money is they have all of these millions of ballots coming in from nowhere and nobody

knows from where and where they’re going.”81

         153.     On August 22, 2020, Trump again confirmed that his opposition to increased

funding for the U.S. Postal Service was directly tied to obstructing voting by mail, tweeting,

“Representatives of the Post Office have repeatedly stated that they DO NOT NEED MONEY,

and will not make changes. This is all another HOAX by the Democrats to give 25 Billion

unneeded dollars for political purposes, without talking about the Universal Mail-In Ballot

Scam....” and continued, “....that they are trying to pull off in violation of everything that our

Country stands for. Vote NO to the Pelosi/ Schumer money wasting HOAX which is taking

place now. Then fight the $51 million unasked for Ballots. Only ABSENTEE BALLOTS are

acceptable!”82




81
   Amy Gardner et al., Trump opposes election aid for states and Postal Service bailout, threatening Nov. 3 vote,
Wash. Post (Aug. 13, 2020), https://wapo.st/3ies4MX; Chris Stirewalt, Trump seeks to starve post office to limit
mail-in voting, Fox News (Aug. 13, 2020), https://fxn.ws/3iCkGL3.
82
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 22, 2020; 4:15 PM),
https://twitter.com/realDonaldTrump/status/1297275235432005632;
https://twitter.com/realDonaldTrump/status/1297275241203458048.
                                                         32
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 33 of 53




        154.     On August 23, 2020, Trump tweeted that mail-in ballot drop boxes are a “voter

security disaster.”83

        155.     At a September 16, 2020 press conference, Trump stated, “There’s going to be

fraud all over the place.” He continued, “Our biggest threat to this election is governors from

opposing parties controlling ballots, millions of ballots.” 84

        156.     On September 17, 2020, Trump called out for a stop of mail-in voting, tweeting

“Stop Ballot Madness!”85

        157.     On September 24, 2020, Trump tweeted, “Cheating on Unsolicited Ballots by

political hacks, or anyone else, is against the law. We are closely watching!” 86

        158.     Trump’s and DeJoy’s changes and proposed changes to USPS operations served

to create lasting public uncertainty about the reliability of mail delivery and to intimidate voters

from voting by mail.

        159.     Trump’s and DeJoy’s statements and actions attacking voting by mail have had an

objectively intimidating effect, leading voters across the country to fear and doubt the reliability

and accuracy of voting by mail.87

        160.     Trump’s and DeJoy’s attacks on mail-in voting intimidate reasonable voters from

exercising their right to vote at all by impeding mail delivery and explicitly and implicitly

threatening to further impede mail delivery or to block the canvassing or counting of mailed-in



83
   Donald J. Trump (@realDonaldTrump), Twitter (Aug. 23, 2020; 7:25 AM),
https://twitter.com/realDonaldTrump/status/1297495295266357248.
84
   Aaron Rupar (@atrupar), Twitter (Sept. 16, 2020; 5:47 PM),
https://twitter.com/atrupar/status/1306349008663777280.
85
   Donald J. Trump (@realDonaldTrump), Twitter (Sept. 17, 2020; 7:36 AM),
https://twitter.com/realDonaldTrump/status/1306557587375128576.
86
   Donald J. Trump (@realdonaldtrump), Twitter (Sept. 24, 2020; 8:31 PM),
https://twitter.com/realDonaldTrump/status/1309289455535050752.
87
   Maggie Haberman et al., Trump’s False Attacks on Voting by Mail Stir Broad Concern, N.Y. Times (June 24,
2020), https://nyti.ms/3gTEhGq.
                                                      33
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 34 of 53




ballots. The intimidating impact of these actions is enhanced by the fact that they are being taken

in the context of the ongoing COVID-19 pandemic and the resulting health risks associated with

in-person voting.

        161.     These actions intimidate voters across the political spectrum, but their intent and

predominant effect is to intimidate voters inclined to vote for Trump’s principal general election

opponent.

        162.     In July 2020, a poll found that 27 percent of Florida Republicans planned to vote

by mail.

        163.     In August, after Trump’s and DeJoy’s USPS interference made headlines, the

same polling firm found that only 19 percent of Florida Republicans planned to do so.

        164.     But the intimidating effect was far more pronounced on Democrats.

        165.     The same polls found that, among Florida Democrats, 61 percent planned to vote

by mail in July, but only 32 percent did so in August. 88

        166.     Another foreseeable effect of these actions to undermine mail-in voting was to

intimidate voters from voting safely and comfortably by mail and coerce them into voting in

person (if at all) where, besides the increased risk of COVID exposure, they also face increased

risks of in-person intimidation.

        D.       Threats to in-person voting

        167.     Trump has threatened to send law enforcement agents and prosecutors to polling

places to prevent “fraud,” explaining that “We’re going to have sheriffs, and we’re going to have




88
  Eric Cortellessa, Is Trump Scaring Democrats Away from Vote by Mail?, Wash. Monthly (Sept. 10, 2020),
https://bit.ly/35qmHXB.
                                                     34
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 35 of 53




law enforcement. And we’re going to have hopefully U.S. attorneys, and we’re going to have

everybody and attorney generals.” 89

        168.     In making these assertions, Trump appears to disregard the illegality of his

proposed actions. The use of armed military officers at polling stations has been prohibited by

federal statute. Under 18 U.S.C. § 592, no “person in the civil, military, or naval service of the

United States” may order, bring, or keep “any troops or armed men at any place where a general

or special election is held, unless such force be necessary to repel armed enemies of the United

States.” See also 52 U.S.C. § 10102 (“No officer of the Army, Navy, or Air Force of the United

States shall . . . in any manner interfere with the freedom of any election in any State.”); 18

U.S.C.§ 1385 (“Whoever, except in cases and under circumstances expressly authorized by the

Constitution or Act of Congress, willfully uses any part of the Army or the Air Force as a posse

comitatus or otherwise to execute the laws shall be fined under this title or imprisoned not more

than two years, or both.”)

        169.     On September 2, 2020, Trump encouraged supporters to first send in a mail-in

ballot, then go to polls and attempt to vote a second time, stating: “So, let them send it in, and let

them go vote, and if the system is as good as they say it is, then obviously they won’t be able to

vote. If it isn’t tabulated, they won’t be able to vote. So that's the way it is. And that's what they

should do.”90

        170.     Voting more than once is a prohibited act under Section 11(e) of the Voting

Rights Act, 52 U.S.C. § 10307(e), and constitutes a felony act in at least 28 states. 91


89
   Justine Coleman, Trump says he will send law enforcement, US attorneys to polls in November to prevent fraud,
The Hill (Aug. 20, 2020), https://bit.ly/3m6kB56.
90
   Maegan Vazquez & Nikki Carvajal, Trump appears to encourage North Carolinians to vote twice to test the
system, CNN (Sept. 3, 2020), https://cnn.it/3bD3d32.
91
   Nick Corasaniti and Stephanie Saul, Is Voting Twice a Felony?, N.Y. Times (Sept. 9, 2020),
https://www.nytimes.com/article/voting-twice.html.
                                                       35
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 36 of 53




        171.     That same day, Barr was asked in a CNN interview about Trump’s

encouragement to supporters to vote twice. He refused to condemn Trump’s statement or

acknowledge that Trump was asking his supporters to commit a federal crime. 92

        172.     On September 8, 2020, Trump told supporters to act as poll watchers to

counteract “all these Democrats watching that stuff,” and to “[w]atch all the thieving and stealing

and robbing they do.”93

        173.     In a September 12, 2020 interview, Trump was asked what he would do if his

opponents “riot” on election night. His response: “We’ll put them down very quickly.” 94

        174.     Trump continued his threats during a September 16, 2020 press conference,

saying that if there is “any kind of demonstration or violence, there will be nothing that interferes

with this . . . vote.”95

        175.     On September 29, 2020 a woman who was hired and paid by the Trump

Campaign showed up at a polling station in Philadelphia not for the purpose of voting, but to

“monitor what was going on.”96

        176.     Eric Trump (President Trump’s son) tweeted about the woman not being

permitted to enter the polling place, and Trump re-tweeted Eric’s tweet. 97




92
   Situation Room, “AG Barr: Mail-in voting is ‘playing with fire’”, CNN (Sept. 3, 2020)
https://www.cnn.com/videos/politics/2020/09/02/bill-barr-intv-playing-with-fire-absentee-mail-in-voting-election-
tsr-sot-vpx.cnn.
93
   Maegan Vazquez, Trump tells his supporters to become poll watchers with a baseless claim about fraud at voting
locations, CNN (Sept. 8, 2020), https://cnn.it/32cjKaX.
94
   Michelle Goldberg, Trump’s Shredding of Civil Rights Won’t Stop With Antifa, N.Y. Times (Sept. 14, 2020),
https://www.nytimes.com/2020/09/14/opinion/trump-antifa-civil-liberties.html
95
   Aaron Rupar (@atrupar), Twitter (Sept. 16, 2020; 5:47 PM),
https://twitter.com/atrupar/status/1306349008663777280.
96
   Ellie Rushing (@EllieRushing), Twitter (Sept. 29, 2020; 1:16 PM),
https://twitter.com/EllieRushing/status/1310991943766339585.
97
   Eric Trump (@EricTrump), “Does it shock anyone that poll watchers are being blocked and kicked out of voting
locations in Philly? We are in court right now! This corruption must end!”, Twitter (Sept. 29, 2020; 1:39 PM)
https://twitter.com/EricTrump/status/1310997632211353600.
                                                       36
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 37 of 53




        177.     On September 30, 2020, according to Philadelphia election officials and sheriff’s

aides, a deputy sheriff escorted James Fitzpatrick, Trump’s Pennsylvania director of Election

Day operations, out of the satellite election office at Philadelphia City Hall, where he was

recording video on his cellphone.

        178.     In response to Trump’s statements, Trump supporters have already made efforts

to be visibly present at polling places. On September 19, the second day of early voting in

Virginia, Trump supporters staged a rally outside a polling place, requiring voters to make their

way past the crowd.98

        179.     The Trump Campaign has promised to recruit as many as 50,000 “poll watchers”

to monitor voting locations on Election Day.

        180.     The Trump Campaign has maintained an “Army for Trump” website urging

supporters to join the “army of supporters fighting to re-elect him in 2020.” 99

        181.     Trump frequently adopts this language of violence in his tweets, encouraging

people to join his “army” and “Fight for President Trump!”100

        182.     At the September 29, 2020 presidential debate, President Trump was asked to

denounce white supremacist organizations and tell them to stand down from their acts of

intimidation. In response, President Trump directed the group “Proud Boys” to “stand back and

stand by,” a remark that has been widely understood by the public and the “Proud Boys”

themselves as encouraging white supremacist intimidation. 101


98
   Amy Gardner et al., Trump’s call for poll-watching volunteers sparks fear of chaos and violence on Election Day,
Wash. Post (Sept. 30, 2020), https://www.washingtonpost.com/politics/trumps-call-for-poll-watching-volunteers-
sparks-fear-of-chaos-and-violence-on-election-day/2020/09/30/76ce0674-0346-11eb-b7ed-
141dd88560ea_story.html.
99
   Id.
100
    Donald J. Trump (@realDonaldTrump), Twitter (Sept. 3, 2020; 6:18 PM),
https://twitter.com/realDonaldTrump/status/1301645711910400001.
101
    Dailymail.com Reporter, Read the full transcript and watch the whole debate, Daily Mail (Sept. 20, 2020),
https://www.dailymail.co.uk/news/article-8788571/Full-transcript-Donald-Trump-Joe-Biden-debate.html.
                                                        37
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 38 of 53




        183.     The “Proud Boys” are a group that has ties to the white supremacist movement

and has previously been associated with violence. 102 The group is listed as a “hate group” by the

Southern Poverty Law Center.103 Despite their known association with violence, the “Proud

Boys” have been received with friendliness by law enforcement. 104

        184.     The “Proud Boys” responded to Trump’s directive by posting a statement on their

social media account that said, “Standing back and standing by, sir.” 105 They also posted on

Telegram an image with their logo and Trump’s remark. 106

        185.     Trump also said during the presidential debate, “I’m urging my supporters to go

into the polls and watch very carefully, because that’s what has to happen.”

        186.     Trump’s collective statements at the presidential debate, at White House press

conferences, via Twitter, and in other public forums, have caused a national sentiment of fear

and uncertainty among voters who cannot predict what actions Trump and his supporters will

take in the days leading up to the general election and on Election Day itself. 107

        187.     Trump’s statements are objectively intimidating to individuals who plan to vote in

person. This is particularly so for voters of color, and voters who may be perceived as likely to

vote against Trump by the various sheriffs, law enforcement, or private citizen poll watchers or

vigilantes encouraged by Trump’s statements.



102
    Khaleda Rahman, Proud Boys Repeatedly Rush, Attack Black Lives Matter Supporters in Salem, Newsweek
(Sept. 8, 2020), https://www.newsweek.com/proud-boys-rushed-attacked-black-lives-matter-supporters-1530187.
103
    https://www.splcenter.org/fighting-hate/extremist-files/group/proud-
boys?gclid=EAIaIQobChMIw_muyKCC7AIV1Bx9Ch3M4g_rEAAYASAAEgLYdvD_BwE
104
    https://www.thedailybeast.com/philadelphia-police-extra-friendly-with-far-right-proud-boys-videos-
show?source=twitter&via=desktop
105
    Ben Collins (@oneunderscore_), Twitter (Sept. 29, 2020; 10:51 PM),
https://twitter.com/oneunderscore__/status/1311136483114442752.
106
    Alex Kaplan (@AlKapDC), Twitter (Sept 29, 2020; 10:44 PM),
https://twitter.com/AlKapDC/status/1311134771171545089.
107
    Danny Hakim, et. al., Trump Renews Fears of Voters as G.O.P Poll Watchers Mobilize, N.Y. Times (Sept. 30,
2020), https://www.nytimes.com/2020/09/30/us/trump-election-poll-watchers.html.
                                                      38
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 39 of 53




        E.       Rejection of peaceful transfer of power

        188.     On July 30, 2020, Trump stated that he was exploring delaying the 2020

Presidential election. He tweeted, “With Universal Mail-In Voting (not Absentee Voting, which

is good), 2020 will be the most INACCURATE & FRAUDULENT Election in history. It will be

a great embarrassment to the USA. Delay the Election until people can properly, securely and

safely vote???”108

        189.     In a July 19, 2020 interview with Fox News host Chris Wallace, Trump

announced that he might refuse to “accept” the election:

        WALLACE: But can you give a, can you give a direct answer you will accept the
        election?
        TRUMP: I have to see. Look, you – I have to see. No, I’m not going to just say yes. I’m
        not going to say no, and I didn’t last time either. 109

        190.     In a September 23, 2020 White House press conference, Trump refused to commit

to a peaceful transfer of power at the conclusion of the presidential election:

        REPORTER: Win, lose or draw in this election, will you commit here today for a
        peaceful transferal of power after the election?
        TRUMP: We're going to have to see what happens.110

        191.     Trump’s refusal to commit to a peaceful transfer of power amounts to a clear

threat that any vote cast against him will be ineffective. It has the effect of intimidating and

threatening those who wish to support and vote for his opponent.




108
    Donald J. Trump (@realDonaldTrump), Twitter (July 30, 2020; 8:46 AM),
https://twitter.com/realDonaldTrump/status/1288818160389558273.
109
    Transcript: ‘Fox News Sunday’ interview with President Trump, Fox News (July 19, 2020),
https://fxn.ws/31HYQiz.
110
    NBC News (@NBCNews), Twitter (Sept. 23, 2020; 6:53 PM),
https://twitter.com/NBCNews/status/1308902276187262978.
                                                      39
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 40 of 53




        F.       Intent and effect of this pattern of conduct

        192.     Trump, Barr, and Wolf deployed armed federal law enforcement agents to

suppress peaceful protests, and encouraged vigilante violence against demonstrators, with the

effect and subjective intent of intimidating citizens from participating in speech or public

assemblies; intimidating citizens from engaging in voting-related activities, such as voter

registration, persuasion, or mobilization, at these assemblies; and intimidating citizens from

giving support or advocacy towards the election of 2020 political candidates (including for the

presidency).

        193.     Trump has discredited, sabotaged, and attacked the legitimacy of voting by mail

in the midst of a global pandemic when people are supposed to be socially distancing with the

effect and subjective intent of intimidating citizens from voting, attempting to vote, urging others

to vote, or helping others to vote by mail, by suggesting that such votes would be ineffective or

disregarded, and that the only way voters can exercise their right to vote is by entering physical

polling places, with a concomitant potential risk to their health.

        194.     Trump has intimidated or attempted to intimidate citizens from voting in-person,

threatened to delay the election, and threatened to reject the results of the election if he is not

declared the winner, with the subjective intent of intimidating voters from voting at all, or from

voting for Trump’s opponent, in the 2020 general election.

        195.     The pattern of conduct described above has had, as a foreseeable impact, an

objectively intimidating effect on eligible voters. Many Americans have been intimidated by this

conduct—including people of color, people with a heightened susceptibility to COVID-19,

people with a heightened sensitivity to chemical riot control agents, people who are reasonably

fearful of being compelled to interact with armed law enforcement officers or armed private

                                                  40
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 41 of 53




vigilantes, people who would prefer to vote by mail for health reasons but fear that Defendants’

actions will result in their ballots not arriving in time or not being counted, people who fear their

cast votes will be rejected based on groundless accusations of “fraud,” and people who fear that

the President of the United States will render their attempts to vote meaningless by delaying or

rejecting the results of the 2020 general election—to the extent that it has discouraged their plans

to register to vote, to vote, or to conduct voter registration, persuasion, or mobilization activities

at public assemblies.

        196.     Plaintiff Schwartz is intimidated from voting due to Defendants’ acts and

statements.

        197.     Plaintiff Schwartz, who has voted in every general election since being eligible to

vote in 2000, has been terrified by President Trump’s call to his supporters and white

supremacist organizations to gather at polling places and monitor individuals who show up to

vote. As a Jewish woman, Plaintiff Schwartz is particularly afraid of encountering white

supremacists who may attack her for her identity alone. After Trump called on the Proud Boys to

“stand by,” she felt it was no longer safe to vote in person and requested a mail-in ballot.

        198.     Although Plaintiff Schwartz has received her ballot, she has been intimidated

from sending it in by Defendants’ many statements painting mail-in voting as a fraudulent

activity that will be subject to investigation and scrutiny by law enforcement and the federal

courts. She is further afraid that if she mails her ballot, it will not reach election officials in time,

or at all, due to Defendants’ attacks on the USPS.

        199.     Because Plaintiff Schwartz is also afraid to drop off her mail-in ballot in person

where white supremacists might be surveilling, she is left with the untenable choice of risking




                                                   41
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 42 of 53




her life to drop off her ballot or risking the loss of her vote by mailing her ballot and having it

lost or discounted as fraudulent. Because of these fears, she has not yet voted.

       200.     Plaintiff Schwartz also assists students from low-income communities of color

with exercising their right to vote. Her students have expressed significant concerns about the

reliability of their ballot access in the November election.

       201.     Plaintiff Lopez is also intimidated from voting due to Defendants’ acts and

statements.

       202.     Due to Plaintiff Lopez’s asthmatic condition, it is particularly unsafe for her to

vote in person at a polling location during the COVID-19 pandemic. Her only safe option for

casting her vote is to submit an absentee ballot.

       203.     Because of Trump’s and DeJoy’s attacks on the USPS, Plaintiff Lopez hoped to

drop off her mail-in ballot at a designated drop-off location. However, she has been intimidated

from doing so because she is afraid that law enforcement and Trump supporters will be gathered

around the location per Trump’s encouragement and may identify her as someone likely to vote

for Trump’s opponent.

       204.     As a Latinx woman, Plaintiff Lopez is particularly frightened by Trump’s

encouragement of the Proud Boys to “stand by” during the election. Her fear of walking past

these groups of Trump supporters, some of whom may be armed, as she approaches the drop-off

location has left her deeply concerned about dropping off her ballot. Because of these fears, she

has not yet voted.

       205.     In short, the Plaintiffs Schwartz and Lopez have been intimidated by Defendants’

actions and statements.




                                                    42
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 43 of 53




       206.     Defendants’ conduct has also perceptibly impaired Plaintiff MFV’s ability to

carry out its core mission of expanding general voter registration by requiring it, instead, to

provide information and assistance to individuals who have been intimidated by Defendants’

actions.

       207.     Plaintiff MFV has been required to divert resources from its mission in order to

combat the intimidating effect of Defendants’ conduct on voters.

       208.     MFV has spoken to numerous voters in the communities it serves who have

expressed concern about voting in person because of Trump’s threats to have law enforcement

present at polling places and because of Trump’s encouragement of his supporters, including

white supremacist groups, to monitor the polls.

       209.     For example, Patrick Lucero, a voter in Colorado, told MFV, “As a retired

laborer, I volunteer with my union every election. This year I wanted to go further by also

volunteering my time at a poll center or drive-up ballot drop location. I shouldn’t be scared of

volunteering out of kindness because of the fear of being intimidated by possible vigilantes and

law enforcement that Donald Trump called on himself. I want to be able to feel comfortable and

know I will make it back home safe after my volunteer time.”

       210.     A voter in Henderson, Nevada told MFV, “My wife and I want to vote in person

because we want to make sure our [vote] counts, we are also concerned with surrounding [sic]

the ballot at the voting location because we do not want to be accused that we are trying to vote

twice. The president is making voting really hard this year, we are both elderly and afraid to put

our health at risk, but we want to make sure our vote is counted this year.”

       211.     MFV has also spoken to numerous voters who are concerned about voting by mail

because of Defendants’ actions.

                                                  43
                  Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 44 of 53




           212.     A voter in North Las Vegas, Nevada told MFV, “I am afraid to vote by mail

because I heard that the president wants to cancel the election this year. If he tries to stop VBM

[vote-by-mail] my vote will not count.”

           213.     Voters have expressed concern to MFV that their mail-in votes will not be

counted, will be lost in the mail, or will be subjected to heightened scrutiny. Defendants’ conduct

caused these concerns.

           214.     MFV’s core activities—registering people to vote and encouraging people to

vote—have been made significantly more difficult because of Defendants’ actions.

           215.     MFV has had to divert significant resources to combat Defendants’ intimidation

tactics.

           216.     MFV is directing its staff to spend time educating voters about voting by mail in

order to assure them that it can be done lawfully.

           217.     MFV has had to train its canvassers and phone bankers on the reliability of vote-

by-mail options to combat the misinformation campaign being pushed by Trump and his senior

officials.

           218.     MFV is spending time at the doors and on the phones discussing the reliability of

vote-by-mail, telling people in the communities it serves that voting by mail is legal and

effective, despite what Defendants have said.

           219.     This time investment has had a direct and adverse impact on the number of people

that MFV is able to talk to and its ability to educate voters about the issues that matter to their

communities. Time spent combatting Trump’s baseless attempts to label mail-in votes as

fraudulent and his threats that the courts will have to review mail-in ballots would otherwise be

spent talking to more voters and educating voters about the substantive issues at stake in this

                                                    44
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 45 of 53




election.

       220.     MFV would not have to spend time talking to voters about the reliability of legal

voting systems were it not for Trump’s repeated attacks on those systems.

       221.     MFV has also partnered with another non-profit civic engagement organization to

redirect some of its staff to build a program to fight the misinformation that Defendants have

been promoting.

       222.     MFV has limited time and monetary resources with which to carry out its mission.

The need to engage in activities to counter Defendants’ misinformation has reduced the financial

and other resources available for MFV’s core programs, including its education of voters about

issues relevant in their communities.

       223.     Trump’s efforts to dissuade people from voting by mail is also in direct conflict

with one of MFV’s core missions: helping voters to cast their votes.

       224.     Taken together, Defendants’ actions have caused MFV substantial difficulty in

carrying out its core mission and general programming of expanding general voter registration.

       225.     The actions of Trump, Barr, and Wolf have had the intent and effect of

intimidating citizens based on their actual or presumed political views. Defendants have

deployed federal armed agents to cities with Democratic mayors, selectively provided moral and

rhetorical support for armed protesters thought to support Trump, and selectively supplied

rhetorical condemnation of, and encouragement of vigilante violence against, largely unarmed

protesters generally perceived to be politically opposed to Trump. This included making a show

of force in cities governed by Democratic officials for the purpose of intimidating citizens in

entirely different cities that were also governed by Democratic officials from engaging in similar

expressive and voting-related activities.

                                                 45
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 46 of 53




       226.     Similarly, Trump and DeJoy discredited and undermined the mail voting process

with the subjective intent of disproportionately influencing and intimidating voters who may be

politically opposed to Trump, including those potentially planning to vote for Trump’s opponent

in the general election.

       227.     Similarly, Defendants’ actions had the subjective intent of disproportionately

influencing and intimidating voters based on their race, including against Latino voters.

       228.     MFV has spoken to many voters in Latino communities who have been

particularly impacted by Defendants’ actions.

       229.     The extent and consistency of the pattern of conduct and intimidation described

above, Defendants’ propensities for such conduct, and Defendants’ stated intentions, together

demonstrate that Defendants intend to continue similar conduct and intimidation in the future, up

to and past Election Day on November 3, 2020.


                                     CLAIMS FOR RELIEF

                                          COUNT ONE
            Intimidating or attempting to intimidate voters and those aiding them
                 in violation of Section 11(b) of the Voting Rights Act of 1965

       230.     Plaintiffs reallege and incorporate by reference as if fully set forth herein each of

the preceding paragraphs and allegations.

       231.     Section 11(b) of the Voting Rights Act of 1965 (VRA), 52 U.S.C. § 10307(b),

provides:

                No person, whether acting under color of law or otherwise, shall
                intimidate, threaten, or coerce, or attempt to intimidate, threaten, or
                coerce any person for voting or attempting to vote, or intimidate, threaten,
                or coerce, or attempt to intimidate, threaten, or coerce any person for
                urging or aiding any person to vote or attempt to vote, or intimidate,
                threaten, or coerce any person for exercising any powers or duties
                under [other provisions of this law].
                                                  46
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 47 of 53




        232.       Defendants’ intimidating and threatening conduct includes deploying federal law

enforcement agents to suppress peaceful protests perceived to be in opposition to Trump,

encouraging vigilante violence against demonstrators who appear opposed to Trump,

discrediting voting by mail as a means by which voters can safely cast their ballots for the stated

purpose of disenfranchising opposition voters, sabotaging mail delivery for the purpose of

making voting by mail less reliable, threatening to ban voting by mail or prevent mailed-in votes

from being counted, threatening to send law enforcement to polling places, encouraging armed

vigilantes and activist Trump supporters to monitor polling locations and confront dissenters,

proposing to delay the 2020 general election, and stating that President Trump will refuse to

recognize the legitimacy of election results or provide for a peaceful transfer of power if he is not

declared the winner.

        233.       Defendants’ conduct has an objectively intimidating effect on voters and those

who seek to lawfully aid eligible persons attempting to vote.

        234.       Defendants have engaged in this conduct with the subjective intent to intimidate

and threaten voters and those who seek to lawfully aid eligible persons attempting to vote, and

with the knowledge that the natural consequences of their conduct and speech will be the

intimidation of voters and those who seek to lawfully aid persons attempting to vote.

        235.       Defendants’ conduct has intimidated voters and those who seek to lawfully aid

persons attempting to vote.

        236.       Defendants’ actions have intimidated Plaintiffs Schwartz and Lopez and directly

caused Plaintiff MFV to divert its resources.

        237.       Defendants have violated 52 U.S.C. § 10307(b), and will continue to do so absent

judicial relief.
                                                   47
              Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 48 of 53




                                         COUNT TWO
               Conspiring to intimidate or threaten voters and those aiding them
                         in violation of the Ku Klux Klan Act of 1871

       238.     Plaintiffs reallege and incorporate by reference as if fully set forth herein each of

the preceding paragraphs and allegations.

       239.     Section 2 of the Ku Klux Klan Act of 1871, 42 U.S.C. § 1985(3), provides:

       [I]f two or more persons conspire to prevent by force, intimidation, or threat,
       any citizen who is lawfully entitled to vote, from giving his support or
       advocacy in a legal manner, toward or in favor of the election of any lawfully
       qualified person as an elector for President or Vice-President, or as a member
       of Congress of the United States; or to injure any citizen in person or property
       on account of such support or advocacy; in any case of conspiracy set forth in
       this section, if one or more persons engaged therein do, or cause to be done,
       any act in furtherance of the object of such conspiracy, whereby another is
       injured in his person or property, or deprived of having and exercising any right
       or privilege of a citizen of the United States, the party so injured or deprived
       may have an action for the recovery of damages, occasioned by such injury or
       deprivation, against any one or more of the conspirators.

       240.     Defendants have agreed and conspired with the Trump Campaign to prevent—by

force, intimidation, and threat—citizens lawfully entitled to vote from giving their support or

advocacy toward Trump’s general election opponent in the 2020 general election.

       241.     Defendants’ actions, including deploying federal law enforcement agents to

suppress peaceful protests, encouraging vigilante violence against demonstrators, discrediting

voting by mail for the stated purpose of disenfranchising opposition voters, sabotaging mail

delivery for the purpose of making voting by mail less reliable, threatening to ban voting by mail

or prevent mailed-in votes from being counted, threatening to send law enforcement to polling

places, encouraging armed vigilantes and activist Trump supporters to monitor polling locations

and confront dissenters, proposing to delay the 2020 general election, and stating that President

Trump will refuse to recognize the legitimacy of election results or provide for a peaceful



                                                  48
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 49 of 53




transfer of power if he is not declared the winner, are overt acts in furtherance of that

agreement’s objective.

        242.       Defendants have engaged in this conduct with the subjective intent to threaten,

intimidate, and disenfranchise voters.

        243.       Defendants’ actions have been objectively intimidating.

        244.       Defendants’ actions have intimidated Plaintiffs Schwartz and Lopez and directly

caused Plaintiff MFV to divert its resources.

        245.       Defendants have violated 42 U.S.C. § 1985(3), and will continue to do so absent

judicial relief.

                                      COUNT THREE
 Unconstitutional suppression of speech and votes for political purposes in violation of the
                        First, Fifth, and Fourteenth Amendments

        246.       Plaintiffs reallege and incorporate by reference as if fully set forth herein each of

the preceding paragraphs and allegations.

        247.       The First Amendment to the U.S. Constitution states in part:

        Congress shall make no law . . . abridging the freedom of speech, or of the
        press; or the right of the people peaceably to assemble, and to petition the
        Government for a redress of grievances.

        248.       The Fourteenth Amendment to the U.S. Constitution, which is applicable to the

United States and to federal officials via the Fifth Amendment’s Due Process Clause, states in

part:

        No State shall make or enforce any law which shall abridge the privileges or
        immunities of citizens of the United States; nor shall any State deprive any
        person of life, liberty, or property, without due process of law; nor deny to any
        person within its jurisdiction the equal protection of the laws.

        249.       Defendants, acting under color of law, have selectively classified and targeted

citizens for adverse action, including infringement of fundamental rights, based on their
                                                     49
               Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 50 of 53




identities as members of protected classes or presumed political identifications or beliefs. They

have done so with the intent of intimidating or chilling the speech of both the targeted citizens

and other citizens, including Plaintiffs Schwartz and Lopez, with similar political identifications

or beliefs, based on those political identifications or beliefs.

        250.     Defendants, acting under color of law, have abridged Plaintiffs’ freedom of

speech and deprived Plaintiffs of the equal protection of the laws and due process of law, in

violation of the First, Fifth, and Fourteenth Amendments of the U.S. Constitution, and will

continue to do so absent judicial relief.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court:

        a.       Declare that Defendants’ actions and statements concerning deploying armed

                 federal law enforcement agents to suppress peaceful protests, encouraging

                 vigilante violence against demonstrators, discrediting voting by mail, sabotaging

                 mail delivery for the purpose of making voting by mail less reliable, threatening

                 to ban voting by mail or prevent mailed-in votes from being counted, threatening

                 to send law enforcement to polling places, proposing to delay the 2020 general

                 election, and stating that President Trump will refuse to recognize the legitimacy

                 of election results if he is not declared the winner constitute unlawful voter

                 intimidation in violation of Section 11(b) of the Voting Rights Act.

        b.       Declare that Defendants’ actions constitute a conspiracy to prevent citizens by

                 force, intimidation, or threat from giving their support or advocacy toward or in

                 favor of the election of lawfully qualified persons as electors for President or Vice

                 President, in violation of the Ku Klux Klan Act.

                                                   50
     Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 51 of 53




c.     Declare that Defendants’ actions violate the First, Fifth, and Fourteenth

       Amendments to the U.S. Constitution.

d.     Enjoin Defendant Trump from encouraging, urging, and/or importuning his

       supporters: to bring weapons to polling places, to block access to polling places, to

       question or otherwise intimidate voters, or to otherwise interfere with voting and

       ballot counting.

e.     Enjoin Defendants Trump, Barr, and Wolf from deploying federal law enforcement

       agents at, or within 300 feet of, polling places while voting is underway for the

       purpose of: questioning voters about their credentials; impeding or delaying voters

       by asking for identification; videotaping, photographing, or otherwise making

       visual records of voters or their vehicles; informing voters that voter fraud is a

       crime; or recounting the penalties under any state or federal statute for

       impermissibly casting a ballot.

f.     Enjoin Defendants Trump, Barr, and Wolf from deploying armed federal law

       enforcement agents at, or within 300 feet of, polling places while voting and ballot

       counting is underway except where necessary, as demonstrated by specific

       evidence pertaining to a particular polling place, to repel armed enemies of the

       United States.

g.     Enjoin Defendants Trump, Barr, and Wolf from ordering federal agents and

       employees to block the delivery of ballots or interfere in the counting of ballots.

h.     Enjoin Defendants from taking any actions that may limit the speed or reliability of

       mail delivery between now and November 10, 2020.




                                         51
     Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 52 of 53




i.     Enjoin Defendant Trump from using official White House public communications

       channels, including the @realDonaldTrump Twitter account, to make statements or

       suggest that lawful votes will be subjected to heightened scrutiny by election

       officials; that people who lawfully vote by mail will have their ballots or their

       voting eligibility scrutinized by election officials; that lawful mail-in votes will not

       be counted; or that lawful mail-in ballots will be challenged.

j.     Award Plaintiffs reasonable attorneys’ fees and costs.

k.     Retain jurisdiction to ensure all Defendants’ ongoing compliance with the

       foregoing orders.

l.     Grant such other and further relief that this Court deems just and appropriate.




                                         52
          Case 1:20-cv-03030 Document 1 Filed 10/21/20 Page 53 of 53




Date: October 21, 2020

                                           Respectfully submitted,

                                           MEHRI & SKALLET, PLLC


                                           By:_/s/ Michael D. Lieder_______________
                                           Cyrus Mehri
                                           Michael Lieder
                                           1250 Connecticut Ave., NW, Suite 300
                                           Washington, DC 20036
                                           cmehri@findjustice.com
                                           mlieder@findjustice.com

                                           EMERY CELLI BRINCKERHOFF ABADY
                                           WARD & MAAZEL LLP

                                           Matthew D. Brinckerhoff (pro hac vice forthcoming)
                                           Jonathan S. Abady (pro hac vice forthcoming)
                                           Samuel Shapiro (pro hac vice forthcoming)
                                           Marissa R. Benavides (pro hac vice forthcoming)
                                           600 Fifth Avenue, 10th Floor
                                           New York, NY 10020
                                           Tel: 212-763-5000
                                           mbrinckerhoff@ecbawm.com
                                           jabady@ecbawm.com
                                           sshapiro@ecbawm.com
                                           mbenavides@ecbawm.com

                                           FREE SPEECH FOR PEOPLE

                                           Ronald Fein (D.D.C. Bar No. MA0012)
                                           rfein@freespeechforpeople.org
                                           Gillian Cassell-Stiga (pro hac vice forthcoming)
                                           gillian@freespeechforpeople.org
                                           John Bonifaz (pro hac vice forthcoming)
                                           jbonifaz@freespeechforpeople.org
                                           Ben Clements (pro hac vice forthcoming)
                                           bclements@freespeechforpeople.org
                                           1320 Centre Street, Suite 405
                                           Newton, MA 02459
                                           Telephone: (617) 244-0234

                                           Counsel for Plaintiffs

                                      53
